Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The RCE (Request for Continued Examination) and amendment filed 8/13/21 have been entered.

3.	Claims 1, 8, and 15 are objected to because of the following informalities:  at two lines from the bottom, each claim recites “that visually indicate”; however, it should recite “that visually indicates” to be grammatically correct.  Appropriate correction is required.

4.	This application is a continuation of S.N. 15/652492, filed 7/18/17, now U.S. Patent 10,444,975.  After reviewing the claims of the parent application, allowed U.S. Patent 10,444,975, and comparing to the present claims, it appears the presently recited claims pertain to a different embodiment and that a double patenting rejection would not be warranted at this time.  

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 8, and 15 recite “visually indicate (i) at least one of the different data types in the subset of different datatypes that is recognized by the second application, and the (ii) at least one data type from among the two or more data types that is not recognized by the second application” but the claims do not make clear how the change to the appearance would indicate both being recognized and not being recognized by the second application.  The closest interpretation seems to follow dependent claims 5 and 6; however, there the feature is positively recited as segmenting the element into different sections, each having a different appearance based on corresponding data type.  The amended feature to the independent claims though is recited as a negative limitation which seems to suggest actively indicating that the data type is not recognized.  This is not necessarily consistent with the recitation in claims 5 and 6 as follows: just because there are different data types and corresponding appearances, this does not mean that some of them are not recognizable by the second application.  Indeed, many of the data types corresponding to the different segments could be recognizable by the second application and this is suggested by the independent claim language.  But even if one data type is not recognizable, it still would correspond to some particular segment and the claim language does not clarify how it would maintain that and still visually indicate that it in fact is not recognizable by the second application.  The independent claims thus are vague and indefinite.  The dependent claims do not remedy the issue and as explained claims 5 and 6 appear to teach away from that recitation.  For purposes of examination, the feature will be interpreted to mean that not all of the element indicates recognizability by the second application.     

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ledet et al (US 2012/0084689) and Louch (US 2008/0244460).

7.	Regarding claim 1, Ledet shows a computer-implemented method comprising receiving, through a graphical interface presented at a client device (abstract, Figure 1A-B), a user input indicating that a graphical element is being interacted with and dragged from a first application (Figures 1Q-R, 3, para 80-81, 94, 121-123 – note the dragging of the element), wherein the graphical element links to two or more different types of data (para 51, 83, 87 – note how the same element is connected to representations of different data types); while the interaction with the graphical element continues, and in response to detecting that the graphical element has been dragged into a portion of the graphical interface that is presenting a second application that differs from the first application (Figure 1A-B, para 48-52, 60-62 – the element is dragged over to a different application):
determining that the second application recognizes a subset of different data types from among the two or more different types of data linked to by the graphical element (para 100 – note the different layers each corresponding to different types of data such as image, text), wherein the subset excludes at least one data type from among the two or more data types linked to by the graphical element (para 100 – one data type may be identified to not be distinct and not have anything applied to it, and a data type can also be excluded by having it fade out in the representation); and in response to detecting a drop of the graphical element into the second application, creating, in the second application, a new element that is linked to the at least one data type linked to by the graphical element and recognized by the second application (Figures 1I-1N, para 109-112 show dropping the element into the second application and causing a new element to now be contained in the second application and linked to at least one of the data type representations, such as the image data).
Ledet does not show changing a visual appearance of the graphical element based on the subset of different data types, wherein the visual appearance is changed to visually indicate at least one of the different data types in the subset of different data types recognized by the second application and such that not all of the element visually indicates the recognizability, but Ledet does change the visual appearance of the graphical element based on the second application, to indicate a data type of the second application, to correlate the element representation to the application (para 98, 103, Figures 1J-K – see how the visual appearance of the graphical element changes according to the data style type of the second application).  Furthermore, Louch does show changing the visual appearance of a graphical element based on a subset of different data types that is recognized by the second application, to indicate at least one of the different data types from the subset, to correlate the element representation to the application (para 57-61, Figures 5A-C show that the visual appearance of the graphical element changes in correlation with the particular application over which it is hovering, but the visual appearance is based on the data types corresponding to the element itself, to show which of the element’s data types is applicable to the application. Louch para 58-59, 60-61, Figures 3A-C, 5A shows that the appearance may be different for the different subset of information and thus not all of the element indicates recognizability by the second application).  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to correlate the element’s representation with the application, thus showing how the element would relate to the application.  Given the combination, the new element as well now in the second application would have the changed visual appearance, that visually indicates the at least one of the different data types in the subset of different data types that is recognized by the second application.
8.	Regarding claim 2, the graphical interface presents the first application in a first portion of a display of the client device and the graphical interface presents the second application in a second portion of the display of the client device (Ledet Figure 1A, E, J, para 48-52 - each application is displayed in a separate region).
9.	Regarding claim 3, in response to receiving through the graphical interface, the user input indicating that a graphical element is being interacted with and dragged from a first application (Ledet Figure 1A-B, para 48-52, 60-62 – the element is dragged from the first application), accessing an object represented by the graphical element (Ledet Figure 1B, para 51, 80-61 show relating the element to the object it represents).  Ledet does not go into the specific details of receiving, from the first application, first instructions for rendering the graphical element while receiving the selection input based on a first type of data, from among the two or more data types linked to by the graphical element; and rendering the graphical element according to the first instructions while the graphical element is within the first portion of the display of the client device.  Louch however does show receiving, from the first application, first instructions for rendering the graphical element while receiving the selection input based on a first type of data, from among the two or more data types linked to by the graphical element (para 58-60 – note the input selecting a type of data from the plurality of data types); and rendering the graphical element according to the first instructions while the graphical element is within the first portion of the display of the client device (para 58-60, Figures 5A-C  - the element is rendered according to instructions based on the selected type).  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to correlate the element appearance with the interaction of the object it represents. 

10.	Regarding claim 4, in response to detecting that the graphical element has been dragged into the second portion of the graphical interface (Ledet Figure 1A-B, para 48-52, 60-62 – the element is dragged over to a different application): receiving from the second application, second instructions for rendering the graphical element based on a second type of data, from among the two or more data types linked to by the graphical element (para 100 – note the different layers each corresponding to different types of data such as image, text. One type may be selected); and rendering the graphical element according to the second instructions while the graphical element is hovered in the second portion of the graphical interface and the selection input continues to be received (Figures 1I-1N, para 98, 117-118 show hovering the element over the second application while it is still selected).

11.	Regarding claim 5, determining that the second application recognizes a subset of different data types from among the two or more different types of data linked to by the graphical element comprises that the second application recognizes two or more different data types (Ledet para 100 – a plurality of data types are recognized by a second application accessing the element.  See also Louch para 58-59 which show multiple data types being recognized in the element).   Ledet does not show that changing a visual appearance of the graphical element based on the subset of different data types comprises segmenting the graphical element into different sections, with each section corresponding to a respective data type from among the two or more different data types, but Ledet does show changing the visual appearance of the graphical element based on the second application, to indicate a data type of the second application, to correlate the element representation to the application (para 98, 103, Figures 1J-K – see how the visual appearance of the graphical element changes).  Furthermore, Louch does show that changing a visual appearance of the graphical element based on the subset of different data types comprises segmenting the graphical element into different sections, with each section corresponding to a respective data type from among the two or more different data types (para 58-59 and 61-62 – note how multiple subsets of information may be displayed sequentially such as horizontally or vertically along the element, and that the element may be segmented to provide a hybrid element showing the different information).  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to show how the multiple types of data would relate to the second application. 

12.	Regarding claim 6, each respective segment has a different appearance based on the respective data type corresponding to the respective segment (Louch para 58-59, 60-61, Figures 3A-C, 5A shows that the appearance may be different for the different subset of information.  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to show how the multiple types of data would relate to the second application).

13.	Regarding claim 7, Ledet shows in response to user interaction with a given respective segment, linking the graphical element to a respective data type within the second application (Ledet Figures 1I-1N, para 109-112 show dropping the element into the second application and causing a new element to now be contained in the second application and linked to at least one of the data type representations, such as the image data).  Ledet does not show that the linking is corresponding to a particular data type corresponding to a respective segment.  Louch however shows that in response to user interaction with a given segment, focusing upon the data type corresponding with that segment (Louch para 58-59, 60-61, Figures 3A-C, 5A shows that the particular subset of information may be focused upon in response to a keystroke or scrolling).  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to show how the multiple types of data would relate to the second application. Given the motivation, this particular data type would then be the one linked with the second application. 
14.	Regarding claim 8, Ledet shows one or more computers and storage devices (para 162 shows the computer and storage device hardware) storing instructions which when executed by the one or more computers causes the one or more computers to perform operations comprising receiving, through a graphical interface presented at a client device (abstract, Figure 1A-B), a user input indicating that a graphical element is being interacted with and dragged from a first application (Figures 1Q-R, 3, para 80-81, 94, 121-123 – note the dragging of the element), wherein the graphical element links to two or more different types of data (para 51, 83, 87 – note how the same element is connected to representations of different data types); while the interaction with the graphical element continues, and in response to detecting that the graphical element has been dragged into a portion of the graphical interface that is presenting a second application that differs from the first application (Figure 1A-B, para 48-52, 60-62 – the element is dragged over to a different application):
determining that the second application recognizes a subset of different data types from among the two or more different types of data linked to by the graphical element (para 100 – note the different layers each corresponding to different types of data such as image, text), wherein the subset excludes at least one data type from among the two or more data types linked to by the graphical element (para 100 – one data type may be identified to not be distinct and not have anything applied to it, and a data type can also be excluded by having it fade out in the representation); and in response to detecting a drop of the graphical element into the second application, creating, in the second application, a new element that is linked to the at least one data type linked to by the graphical element and recognized by the second application (Figures 1I-1N, para 109-112 show dropping the element into the second application and causing a new element to now be contained in the second application and linked to at least one of the data type representations, such as the image data).
Ledet does not show changing a visual appearance of the graphical element based on the subset of different data types, wherein the visual appearance is changed to visually indicate at least one of the different data types in the subset of different data types recognized by the second application and such that not all of the element visually indicates the recognizability, but Ledet does change the visual appearance of the graphical element based on the second application, to indicate a data type of the second application, to correlate the element representation to the application (para 98, 103, Figures 1J-K – see how the visual appearance of the graphical element changes according to the data style type of the second application).  Furthermore, Louch does show changing the visual appearance of a graphical element based on a subset of different data types that is recognized by the second application, to indicate at least one of the different data types from the subset, to correlate the element representation to the application (para 57-61, Figures 5A-C show that the visual appearance of the graphical element changes in correlation with the particular application over which it is hovering, but the visual appearance is based on the data types corresponding to the element itself, to show which of the element’s data types is applicable to the application.  Louch para 58-59, 60-61, Figures 3A-C, 5A shows that the appearance may be different for the different subset of information and thus not all of the element indicates recognizability by the second application).  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to correlate the element’s representation with the application, thus showing how the element would relate to the application.  Given the combination, the new element as well now in the second application would have the changed visual appearance, that visually indicates the at least one of the different data types in the subset of different data types that is recognized by the second application.

15.	Regarding claim 9, the graphical interface presents the first application in a first portion of a display of the client device and the graphical interface presents the second application in a second portion of the display of the client device (Ledet Figure 1A, E, J, para 48-52 - each application is displayed in a separate region).
16.	Regarding claim 10, in response to receiving through the graphical interface, the user input indicating that a graphical element is being interacted with and dragged from a first application (Ledet Figure 1A-B, para 48-52, 60-62 – the element is dragged from the first application), accessing an object represented by the graphical element (Ledet Figure 1B, para 51, 80-61 show relating the element to the object it represents).  Ledet does not go into the specific details of receiving, from the first application, first instructions for rendering the graphical element while receiving the selection input based on a first type of data, from among the two or more data types linked to by the graphical element; and rendering the graphical element according to the first instructions while the graphical element is within the first portion of the display of the client device.  Louch however does show receiving, from the first application, first instructions for rendering the graphical element while receiving the selection input based on a first type of data, from among the two or more data types linked to by the graphical element (para 58-60 – note the input selecting a type of data from the plurality of data types); and rendering the graphical element according to the first instructions while the graphical element is within the first portion of the display of the client device (para 58-60, Figures 5A-C  - the element is rendered according to instructions based on the selected type).  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to correlate the element appearance with the interaction of the object it represents. 

17.	Regarding claim 11, in response to detecting that the graphical element has been dragged into the second portion of the graphical interface (Ledet Figure 1A-B, para 48-52, 60-62 – the element is dragged over to a different application): receiving from the second application, second instructions for rendering the graphical element based on a second type of data, from among the two or more data types linked to by the graphical element (para 100 – note the different layers each corresponding to different types of data such as image, text. One type may be selected); and rendering the graphical element according to the second instructions while the graphical element is hovered in the second portion of the graphical interface and the selection input continues to be received (Figures 1I-1N, para 98, 117-118 show hovering the element over the second application while it is still selected).

18.	Regarding claim 12, determining that the second application recognizes a subset of different data types from among the two or more different types of data linked to by the graphical element comprises that the second application recognizes two or more different data types (Ledet para 100 – a plurality of data types are recognized by a second application accessing the element.  See also Louch para 58-59 which show multiple data types being recognized in the element).   Ledet does not show that changing a visual appearance of the graphical element based on the subset of different data types comprises segmenting the graphical element into different sections, with each section corresponding to a respective data type from among the two or more different data types, but Ledet does show changing the visual appearance of the graphical element based on the second application, to indicate a data type of the second application, to correlate the element representation to the application (para 98, 103, Figures 1J-K – see how the visual appearance of the graphical element changes).  Furthermore, Louch does show that changing a visual appearance of the graphical element based on the subset of different data types comprises segmenting the graphical element into different sections, with each section corresponding to a respective data type from among the two or more different data types (para 58-59 and 61-62 – note how multiple subsets of information may be displayed sequentially such as horizontally or vertically along the element, and that the element may be segmented to provide a hybrid element showing the different information).  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to show how the multiple types of data would relate to the second application. 

19.	Regarding claim 13, each respective segment has a different appearance based on the respective data type corresponding to the respective segment (Louch para 58-59, 60-61, Figures 3A-C, 5A shows that the appearance may be different for the different subset of information.  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to show how the multiple types of data would relate to the second application).

20.	Regarding claim 14, Ledet shows in response to user interaction with a given respective segment, linking the graphical element to a respective data type within the second application (Ledet Figures 1I-1N, para 109-112 show dropping the element into the second application and causing a new element to now be contained in the second application and linked to at least one of the data type representations, such as the image data).  Ledet does not show that the linking is corresponding to a particular data type corresponding to a respective segment.  Louch however shows that in response to user interaction with a given segment, focusing upon the data type corresponding with that segment (Louch para 58-59, 60-61, Figures 3A-C, 5A shows that the particular subset of information may be focused upon in response to a keystroke or scrolling).  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to show how the multiple types of data would relate to the second application. Given the motivation, this particular data type would then be the one linked with the second application. 

21.	Regarding claim 15, Ledet shows a non-transitory computer readable medium storing software instructions executable by one or more computers (para 162 shows the non-transitory storage medium and computer hardware) which upon execution cause the one or more computers to perform operations comprising receiving, through a graphical interface presented at a client device (abstract, Figure 1A-B), a user input indicating that a graphical element is being interacted with and dragged from a first application (Figures 1Q-R, 3, para 80-81, 94, 121-123 – note the dragging of the element), wherein the graphical element links to two or more different types of data (para 51, 83, 87 – note how the same element is connected to representations of different data types); while the interaction with the graphical element continues, and in response to detecting that the graphical element has been dragged into a portion of the graphical interface that is presenting a second application that differs from the first application (Figure 1A-B, para 48-52, 60-62 – the element is dragged over to a different application):
determining that the second application recognizes a subset of different data types from among the two or more different types of data linked to by the graphical element (para 100 – note the different layers each corresponding to different types of data such as image, text), wherein the subset excludes at least one data type from among the two or more data types linked to by the graphical element (para 100 – one data type may be identified to not be distinct and not have anything applied to it, and a data type can also be excluded by having it fade out in the representation); and in response to detecting a drop of the graphical element into the second application, creating, in the second application, a new element that is linked to the at least one data type linked to by the graphical element and recognized by the second application (Figures 1I-1N, para 109-112 show dropping the element into the second application and causing a new element to now be contained in the second application and linked to at least one of the data type representations, such as the image data).
Ledet does not show changing a visual appearance of the graphical element based on the subset of different data types, wherein the visual appearance is changed to visually indicate at least one of the different data types in the subset of different data types recognized by the second application and such that not all of the element visually indicates the recognizability, but Ledet does change the visual appearance of the graphical element based on the second application, to indicate a data type of the second application, to correlate the element representation to the application (para 98, 103, Figures 1J-K – see how the visual appearance of the graphical element changes according to the data style type of the second application).  Furthermore, Louch does show changing the visual appearance of a graphical element based on a subset of different data types that is recognized by the second application, to indicate at least one of the different data types from the subset, to correlate the element representation to the application (para 57-61, Figures 5A-C show that the visual appearance of the graphical element changes in correlation with the particular application over which it is hovering, but the visual appearance is based on the data types corresponding to the element itself, to show which of the element’s data types is applicable to the application.  Louch para 58-59, 60-61, Figures 3A-C, 5A shows that the appearance may be different for the different subset of information and thus not all of the element indicates recognizability by the second application).  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to correlate the element’s representation with the application, thus showing how the element would relate to the application.  Given the combination, the new element as well now in the second application would have the changed visual appearance, that visually indicates the at least one of the different data types in the subset of different data types that is recognized by the second application.

22.	Regarding claim 16, the graphical interface presents the first application in a first portion of a display of the client device and the graphical interface presents the second application in a second portion of the display of the client device (Ledet Figure 1A, E, J, para 48-52 - each application is displayed in a separate region).
23.	Regarding claim 17, in response to receiving through the graphical interface, the user input indicating that a graphical element is being interacted with and dragged from a first application (Ledet Figure 1A-B, para 48-52, 60-62 – the element is dragged from the first application), accessing an object represented by the graphical element (Ledet Figure 1B, para 51, 80-61 show relating the element to the object it represents).  Ledet does not go into the specific details of receiving, from the first application, first instructions for rendering the graphical element while receiving the selection input based on a first type of data, from among the two or more data types linked to by the graphical element; and rendering the graphical element according to the first instructions while the graphical element is within the first portion of the display of the client device.  Louch however does show receiving, from the first application, first instructions for rendering the graphical element while receiving the selection input based on a first type of data, from among the two or more data types linked to by the graphical element (para 58-60 – note the input selecting a type of data from the plurality of data types); and rendering the graphical element according to the first instructions while the graphical element is within the first portion of the display of the client device (para 58-60, Figures 5A-C  - the element is rendered according to instructions based on the selected type).  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to correlate the element appearance with the interaction of the object it represents. 

24.	Regarding claim 18, in response to detecting that the graphical element has been dragged into the second portion of the graphical interface (Ledet Figure 1A-B, para 48-52, 60-62 – the element is dragged over to a different application): receiving from the second application, second instructions for rendering the graphical element based on a second type of data, from among the two or more data types linked to by the graphical element (para 100 – note the different layers each corresponding to different types of data such as image, text. One type may be selected); and rendering the graphical element according to the second instructions while the graphical element is hovered in the second portion of the graphical interface and the selection input continues to be received (Figures 1I-1N, para 98, 117-118 show hovering the element over the second application while it is still selected).

25.	Regarding claim 19, determining that the second application recognizes a subset of different data types from among the two or more different types of data linked to by the graphical element comprises that the second application recognizes two or more different data types (Ledet para 100 – a plurality of data types are recognized by a second application accessing the element.  See also Louch para 58-59 which show multiple data types being recognized in the element).   Ledet does not show that changing a visual appearance of the graphical element based on the subset of different data types comprises segmenting the graphical element into different sections, with each section corresponding to a respective data type from among the two or more different data types, but Ledet does show changing the visual appearance of the graphical element based on the second application, to indicate a data type of the second application, to correlate the element representation to the application (para 98, 103, Figures 1J-K – see how the visual appearance of the graphical element changes).  Furthermore, Louch does show that changing a visual appearance of the graphical element based on the subset of different data types comprises segmenting the graphical element into different sections, with each section corresponding to a respective data type from among the two or more different data types (para 58-59 and 61-62 – note how multiple subsets of information may be displayed sequentially such as horizontally or vertically along the element, and that the element may be segmented to provide a hybrid element showing the different information).  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to show how the multiple types of data would relate to the second application. 

26.	Regarding claim 20, each respective segment has a different appearance based on the respective data type corresponding to the respective segment (Louch para 58-59, 60-61, Figures 3A-C, 5A shows that the appearance may be different for the different subset of information.  It would have been obvious to a person with ordinary skill in the art to have this in Ledet, because it would provide an efficient way to show how the multiple types of data would relate to the second application).
27.	Applicant's arguments filed have been fully considered but they are not persuasive.  Regarding the 112 rejection, the feature of “visually indicat[ing]… at least one data type from among the two or more data types that is not recognized by the second application” is recited as a negative limitation which seems to suggest actively indicating that the data type is not recognized.  This appears to be a contradiction, unless there is explicit recitation as to how the change to the appearance would indicate both being recognized and not being recognized by the second application.  
  Regarding the 103 rejection, first see the 112 rejection and note that the feature that applicant is arguing about, namely “changing a visual appearance of a graphical element based on the subset of different data types, wherein the visual appearance is changed to visually indicate (i) at least one of the different data types in the subset of different datatypes that is recognized by the second application, and the (ii) at least one data type from among the two or more data types that is not recognized by the second application” is unclear as explained in the rejection.  Nevertheless, Ledet shows in para 98, 103, Figures 1J-K how the visual appearance of the graphical element changes according to the data style type of the second application)   Louch shows in para 57-61, Figures 5A-C show that the visual appearance of the graphical element changes in correlation with the particular application over which it is hovering, and the visual appearance is based on the data types corresponding to the element itself, to show which of the element’s data types is applicable to the application.  Thus it indicates a data type recognized by the second application.  Also, in an attempt to interpret the feature, note that not all of the graphical element indicates recognizability by the second application.  Ledet shows changing the visual appearance of the element, and Louch shows the indication of different data applicability.  Note that the concept “changing visual appearance” is very broad and can read on even applicant’s interpretation.  As mentioned in the last Action, Applicant is advised to amend the claims to more clearly bring out the concept, and applicant is strongly invited to contact Examiner to discuss claim interpretation.
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Aghajanyan et al (US 9,043,808) shows a data structure indicating a first data type is used by an application and a second data type is used by an operating system.
b) Gandy et al (US 2015/0143280) shows visual indicators to describe different types of data.

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174